   

_|

   

a SOUL _

 

UNITED STATES DISTRICT COURT [ 2y 0 |
for the EE
EASTERN DISTRICT OF WISCONSIN Stephen C ee Clerk | |

In the Matter of the Search of
Case Number:_!4_™ 1 20
A USPS Retail Ground parcel with tracking number 9534
6138 2188 9218 2950 24 addressed to “Loueena Mcgowan,
171 S. Royal Ave #1, Fond du Lac, WI 54935.”

TO: Any authorized officer of the United States:
SEARCH AND SEIZURE WARRANT
TO: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property currently located in the Eastern District of Wisconsin:

A USPS Retail Ground parcel with tracking number 9534 6138 2188 9218 2950 24 addressed to “Loueena
Mcgowan, 171 S. Royal Ave #1, Fond du Lac, WI 54935.”

The person or property to be searched, described above, is believed to conceal: A quantity of a controlled
substance, proceeds related to the sale of controlled substances, or other evidence of using the mail to facilitate the
possession and/or distribution of a controlled substance in violation of title 21 U.S.C. § 841(a)(1) and 843(b).

I find that the affidavit, submitted with the application, establishes probable cause to search and seize the
person or property.

 

YOU ARE HEREBY COMMANDED to search on or before A saat ‘ 3 _2019
(not to exceed 14 days)
Qin the daytime 6:00 a.m: to 10:00 p.m. C] at any time in the day or night as I find reasonable

cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the
property taken to the person from whom, or from whose premises, the property was taken, or leave the copy and
receipt at the place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare
an inventory as required by law and promptly return this warrant and inventory to United States District Court
Chief Judge William C. Griesbach. :

Date and time issued y / 3 2019: Yeve p.m. 0 Init

 

judge’s signature
City and state: Green Bay, Wisconsin THE HONORABLE WILLIAM C. GRIESBACH

United States District Court Chief Judge
Name & Title of Judicial Officer
 

RETURN
SS
Inventory made in the presence of

Date and time Warrant executed
August 13, 2019 at 4:41 PM
BCDTEFE Investigator Kyle Mason

Sa

Inventory of person or property taken and name of any person(s) seized:

  
  

   
 

Copy of warrant and inventory left with:

USPS

Case No.
19-M-720

 

USPS Retail Ground parcel with tracking number 9534 6138 2188 9218 2950 24 contained a box of peanut
brittle and three bottles labeled as containing marijuana. Each of the three bottles contained a green leafy
plant material. The total approximate weight of the green leafy plant material was 10.5 grams. I tested a
sample of the green leafy plant material from one of the bottles using the Duquenois Levine field test kit and
received a positive test result.

 

 

CERTIFICATION

 

I swear under penalty of perjury that this inventory is correct and was returned alo ith-the-original warrant to the designated judge.

   
      
 

 

 

. 4 a —~
Date: /a, A 3 A bbidl. NN
/ (Execy Hing officer's signature >

cribed, sworn to, and returned before me this date. Var orn 2, YS. Aer Ja seg

(/ (Printed name and title)
(U.S.. Judge Or Magistrate Judge) (Date) F { .

  

 

 

 
